Order entered June 4, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-00482-CV

            PEGASUS SCHOOL OF LIBERAL ARTS & SCIENCES, Appellant

                                             V.

                          KIMBERLY BALL-LOWDER, Appellee

                                    On Appeal from the
                                       County, Texas
                                   Trial Court Cause No.

                                         ORDER
        We GRANT appellant’s May 30, 2013 unopposed motion for an extension of time to file

its brief. We ORDER the brief tendered to this Court by appellant on May 29, 2013 filed as of

the date of this order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE